DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Patent Application Publication No. 2018/0017700) in view of Macioszek et al. (US Patent Application Publication No. 2006/0204997).
In reference to claim 1, Shin discloses an electronics carrier (par. 0020, various electronics are disclosed, some kind of carrier would inherently have to be present) to be disposed in a downhole tool 100 (Fig. 10), the electronics carrier comprising: 
a chassis 1020 (par. 0065, Fig. 10); 
a receiver processing component (par. 0020, receiver 110 includes “an analog-to-digital converter (ADC), filters, mixers, splitters, pre-amplifiers, and/or other components to receive magnetic 
a transmitter processing component (par. 0020, transmitter 108 includes “a programmable pulse sequence device, a radio frequency (RF) synthesizer, a phase shifter, a pulse gate, an amplifier, and/or other components”) disposed on the chassis 1020, the transmitter processing component to communicatively couple to one or more transmitter sensors 108.
Shin fails to disclose a shield surrounding the receiver processing component and/or the transmitter processing component to prevent cross-talk between the transmitter processing component and the receiver processing component.
Macioszek discloses that a pre-amplifier can be disposed within a Faraday cage to prevent any interference (par. 0464).  In combination with Shin, this would result in the pre-amplifier being protected from cross-talk from other components, such as the transmitter processing component.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to shield a processing component so that any interference (such as cross-talk) can be prevented.
In reference to claim 2, Shin discloses that the receiver processing component includes a receiver pre-amplifier (par. 0020).  Further, Macioszek discloses that the shield surrounds the pre-amplifier (par. 0464, “Faraday cage” implies that it surrounds the component).
In reference to claim 3, Shin fails to disclose explicitly that the chassis 1020 forms a transmitter cavity to receive the transmitter processing component and a receiver cavity to receive the receiver processing component.   However, as Shin discloses a chassis 1020 that contains a transmitter processing component and a receiver processing component (par. 0020), whatever space is occupied by those components constitutes their respective cavities.
In reference to claim 8, Macioszek discloses that the shield is grounded (par. 0464).


a downhole tool 100 disposed in a wellbore 912 (Fig. 10), the downhole tool 100 including: 
a receiver sensor 110; 
a transmitter sensor 108; 
an electronics carrier (par. 0020, various electronics are disclosed, some kind of carrier would inherently have to be present) disposed in the downhole tool 100, the electronics carrier including:
a chassis 1020;
a receiver processing component (par. 0020, receiver 110 includes “an analog-to-digital converter (ADC), filters, mixers, splitters, pre-amplifiers, and/or other components to receive magnetic resonance signals and recover measurement data”) disposed on the chassis 1020, the receiver processing component to communicatively couple to the receiver sensor 110;
a transmitter processing component (par. 0020, transmitter 108 includes “a programmable pulse sequence device, a radio frequency (RF) synthesizer, a phase shifter, a pulse gate, an amplifier, and/or other components”) disposed on the chassis 1020, the transmitter processing component to communicatively couple to the transmitter sensor 108;
Shin fails to disclose a shield surrounding the receiver processing component and/or the transmitter processing component to prevent cross-talk between the transmitter processing component and the receiver processing component.
Macioszek discloses that a pre-amplifier can be disposed within a Faraday cage to prevent any interference (par. 0464).  In combination with Shin, this would result in the pre-amplifier being protected from cross-talk from other components, such as the transmitter processing component.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to shield a processing component so that any interference (such as cross-talk) can be prevented.

In reference to claim 11, Shin fails to disclose explicitly that the chassis 1020 forms a transmitter cavity to receive the transmitter processing component and a receiver cavity to receive the receiver processing component.   However, as Shin discloses a chassis 1020 that contains a transmitter processing component and a receiver processing component (par. 0020), whatever space is occupied by those components constitutes their respective cavities.
In reference to claim 16, Macioszek discloses that the shield is grounded (par. 0464).

In reference to claim 18, Shin discloses a method comprising: 
providing an electronics carrier (par. 0020, various electronics are disclosed, some kind of carrier would inherently have to be present) within a downhole tool 100, the electronics carrier including a chassis 1020; 
disposing a transmitter processing component (par. 0020, transmitter 108 includes “a programmable pulse sequence device, a radio frequency (RF) synthesizer, a phase shifter, a pulse gate, an amplifier, and/or other components”) on the chassis 1020; 
disposing a receiver processing component (par. 0020, receiver 110 includes “an analog-to-digital converter (ADC), filters, mixers, splitters, pre-amplifiers, and/or other components to receive magnetic resonance signals and recover measurement data”) on the chassis 1020.
Shin fails to disclose preventing, by a shield surrounding the receiver processing component and/or the transmitter processing component, cross-talk between the transmitter processing component and the receiver processing component.

In reference to claim 20, Shin discloses that the receiver processing component includes a receiver pre-amplifier (par. 0020).  Further, Macioszek discloses that the shield surrounds the pre-amplifier (par. 0464, “Faraday cage” implies that it surrounds the component).

Allowable Subject Matter
Claims 4-7, 12-15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bloemenkamp et al. (US Patent Application Publication No. 2019/0360322), Nguyen et al. (US Patent Application Publication No. 2018/0003039) and Vehra (US Patent Application Publication No. 2017/0227670) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/11/21